Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed fan-out semiconductor package comprising the UBM layer comprises a body portion and a protrusion protruding from the body portion and arranged in the recess area, a side surface of the body portion extends from a lower surface of the pad layer provided on the first support wiring insulating layer and forms an obtuse angle with respect to the lower surface of the pad layer, and a horizontal width of the protrusion is less than a horizontal width of the body portion, in combination with the remaining claimed limitations of claim 1; the claimed fan-out semiconductor package comprising an UBM layer comprising a body portion enveloped by the first support wiring insulating layer and connected to the pad layer and at least one protrusion protruding from the body portion and not externally protruding from a lower surface of the first support wiring insulating layer in the recess area and arranged apart from the first support wiring insulating layer, wherein the UBM layer is integrally formed with the pad layer, a barrier conductive layer extending from between a lower surface of the pad layer and the first support wiring insulating layer to between a side surface of the body portion and the first support wiring insulating layer and arranged not to cover a surface of the at least one protrusion, a side surface of the body portion extends from a lower surface of the pad layer provided on the first support wiring insulating layer and forms an obtuse angle with respect to the lower surface of the pad layer, and a horizontal width of the protrusion is less than a horizontal width of the body portion, in combination with the remaining claimed limitations of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897